PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LaConte et al.
Application No. 15/999,364
Filed: August 17, 2018
For: SURGICAL DEVICES WITH TRIGGERED PROPULSION SYSTEM FOR INSERTING A TROCAR-CANNULA ASSEMBLY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed September 29, 2021, to revive the above-identified application.

The petition is GRANTED.

On August 26, 2021, a Request for Continued Examination (RCE) was filed.  However, the
subject application was filed August 17, 2018, without an executed inventor’s declaration. An
inventor’s oath or declaration for each name inventor is required for an international application
to comply with 37 U.S.C. 371, notwithstanding the changes permitting applicants to postpone
filing the inventor’s oath or declaration until the date on which the issue fee is paid. See MPEP
706.07(h)(1) and 37 CFR 1.495(c)(3)(G1).

The inventor's oath or declarations for Matthew Paul Laconte, James C Easley and Jason Stroisch and the issue fee of $1200 filed with the present petition serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted. As a result, the RCE submitted with the present petition can be considered as it now complies with 37 U.S.C. 371 for a national stage application.

The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged.
The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4).
As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) have been met. The
requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.
	


Telephone inquiries concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.

This application is being referred to Technology Center Art Unit 3771 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET